COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  IN RE: FIRSTLIGHT FEDERAL                       §             No. 08-20-00201-CV
  CREDIT UNION,
                                                  §       AN ORIGINAL PROCEEDING
                       Relator.
                                                  §               IN MANDAMUS

                                            §
                                          ORDER

       Relator FirstLight Federal Credit Union has moved for a stay of proceedings in the trial

court pending resolution of this mandamus action. The motion for stay is GRANTED. All

proceedings in the trial court in Cause No. 2020DCV0414 are stayed pending resolution of this

mandamus action or further order of this Court.

       IT IS SO ORDERED this 14th day of October, 2020.

                                                      PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.